IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


HENRY EARL FERGUSON,                            :   No. 28 MAL 2022
                                                :
                     Petitioner                 :
                                                :   Petition for Allowance of Appeal
                                                :   from the Order of the
              v.                                :   Commonwealth Court
                                                :
                                                :
COMMONWEALTH OF PENNSYLVANIA,                   :
DEPARTMENT OF TRANSPORTATION,                   :
BUREAU OF DRIVER LICENSING,                     :
                                                :
                     Respondent                 :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner is:


             Did the Commonwealth Court err by ignoring the controlling
             decisions of this Court and the United States Supreme Court [by]
             holding that DUI statutes that penalize a defendant with a lengthy
             license suspension as a recidivist based on a prior acceptance of
             ARD disposition do not violate due process under the Pennsylvania
             and United States Constitutions even though the defendant who
             accepts ARD is presumed innocent and there is no proof of guilt?


      The American Civil Liberties Union (ACLU) of Pennsylvania’s Application for Leave

to Appear as Amicus Curiae is GRANTED.

      Justice Brobson did not participate in the consideration or decision of this matter.